Kruse, J.
(dissenting):
I dissent. I- think the, question was a fair question of fact whether the agreement between the parties was made as claimed by the plaintiff. If it was, it constituted a partnership-, and the trial court having so found, such decision ought not to be disturbed by this court.
While the property which was put into the Business by the defendant became the property of the firm, yet upon an accounting the plaintiff will receive the full, benefit thereof, each party will be credited with the amount of capital contributed by him. The plaintiff seems to have had but a working interest in the firm, contributing his labor and business experience, while the defendant contributed substantially all the capital, but the profits were their joint *726efforts and should he. divided between them, making the proper allowance for what one may have contributed to the capital more than the other. ■
I think the, interlocutory judgment should be affirmed, with costs, ' '
Spring, J„ concurred.
Interlocutory judgment reversed, with costs, and new trial granted, with costs to appellant to abide .the event. ■